This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-2116

                                    Shawn Halvorson,
                                       Appellant,

                                            vs.

                                  Kristopher Todd From,
                                        Defendant,

                                  Reliance Leasing, Inc.,
                               d/b/a Avis Rent A Car, et al.,
                                       Respondents.

                                  Filed August 17, 2015
                                        Affirmed
                                     Schellhas, Judge

                                Clay County District Court
                                 File No. 14-CV-14-1878

Michael Fargione, Tanner J. Moe, McEllistrem, Fargione, Landy, Rorvig & Eken, P.A.,
Minneapolis, Minnesota (for appellant)

William L. Davidson, Brian A. Wood, Peter D. Stiteler, Lind, Jensen, Sullivan &
Peterson, P.A., Minneapolis, Minnesota (for respondents)

         Considered and decided by Peterson, Presiding Judge; Ross, Judge; and Schellhas,

Judge.
                         UNPUBLISHED OPINION

SCHELLHAS, Judge

       Appellant challenges the summary-judgment dismissal of his declaratory-

judgment action involving a dispute over insurance coverage. We affirm.

                                         FACTS

       Appellant Shawn Halvorson was a backseat passenger in a rental vehicle that was

involved in a single vehicle roll-over accident. Halvorson allegedly sustained injuries as a

result of the accident. Respondent Reliance Leasing Inc. owned the vehicle, respondent

National Interstate Insurance Company insured the vehicle, and Kari Dahlgren rented the

vehicle under a rental agreement. Kristopher From was driving the vehicle when the

accident occurred. The parties dispute whether From had Dahlgren’s permission to drive

the vehicle, but no one disputes that From was not listed as an “additional driver” on the

rental agreement.

       Halvorson commenced a declaratory-judgment action against From, Reliance

Leasing, and National Interstate, seeking a declaration that “From was an insured under

the motor vehicle insurance policy issued by . . . National Interstate.” Reliance Leasing

and National Interstate moved for summary judgment, arguing that From was not an

insured under the terms of the vehicle’s insurance policy and that Halvorson lacked

standing to bring the action because he had not obtained a judgment against From and

had no rights under the insurance policy. The district court granted the motion and

dismissed Halvorson’s complaint, determining that Halvorson lacked standing to bring an

action against National Interstate and Reliance Leasing.


                                             2
       This appeal follows.

                                      DECISION

       Halvorson concedes on appeal that From was not an insured under the vehicle’s

insurance policy because From was neither the renter of the vehicle nor an additional

driver authorized to drive the vehicle under the rental agreement. Halvorson

acknowledges that he no longer is seeking the declaration requested in his complaint.

Instead, Halvorson asserts a theory involving reparation security insurance coverage and

seeks a declaration that Reliance Leasing “is required by . . . Minnesota statutes to

provide $30,000 in liability coverage” for his injuries.

       Halvorson did not attempt to amend his complaint in district court to request the

declaration that he now seeks, and the court based its summary-judgment decision on the

relief that Halvorson requested in his complaint. We decline to analyze whether

Halvorson is entitled to the declaration that he now seeks. See Thiele v. Stich, 425

N.W.2d 580, 582 (Minn. 1988) (“A reviewing court must generally consider only those

issues that the record shows were presented and considered by the trial court in deciding

the matter before it.” (quotation omitted)); Roberge v. Cambridge Coop. Creamery Co.,

243 Minn. 230, 233–34, 67 N.W.2d 400, 403 (1954) (stating that the rules of civil

procedure are “very liberal” in permitting the amendment of pleadings and that “[w]here

a party fails to take advantage of this procedure, he is bound by the pleadings unless the

other issues are litigated by consent”).

       Affirmed.




                                              3